On February 17, 2011, the Defendant was sentenced for Count I: Aggravated Burglary, a felony, in violation of Section 45-6-204(2)(b)(i), MCA, to Montana State Prison for a period of Twenty-five (25) years, with Fifteen *84(15) years suspended, upon the conditions set forth in the Judgment and Commitment; the Court recommended that the Defendant receive mental health and chemical dependency evaluations while at Montana State Prison and that he comply with all treatment recommendations; the Court further recommended that the defendant complete the NEXUS Program; and other terms and conditions given in the Judgment and Commitment on February 17, 2011.
DATED this 12th day of December, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Fred Snodgrass, Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.